Opinion issued October 18, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-17-00831-CR
                            ———————————
               DARRELL GLEN NERVIS-PETERS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Case No. 1519293


                          MEMORANDUM OPINION

      Appellant, Darrell Glen Nervis-Peters, pleaded guilty without an agreed

recommendation as to punishment to the offense of aggravated robbery by threat

with a deadly weapon. As part of a plea agreement with the State, the State dismissed

a separate pending aggravated robbery charge against appellant. The trial court
found appellant guilty and sentenced him to thirty years’ imprisonment. The trial

court certified that appellant had waived his right of appeal, but appellant timely

filed a notice of appeal. The State has filed a motion to dismiss the appeal for want

of jurisdiction. We grant the motion and dismiss the appeal.

      An appeal must be dismissed if a certification showing that the defendant has

the right of appeal has not been made part of the record. See TEX. R. APP. P. 25.2(d);

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The trial court’s

certification is included in the record on appeal and states that appellant waived the

right of appeal. The trial court issued findings of fact and conclusions of law

demonstrating that appellant agreed to plead guilty and waive his right to appeal in

exchange for the State’s dismissal of a separate charge against appellant. Thus, the

record supports the trial court’s certification. See Dears, 154 S.W.3d at 615.

      A valid waiver of appeal—one made voluntarily, knowingly, and

intelligently—prevents a defendant from appealing without the trial court’s consent.

See Ex parte Broadway, 301 S.W.3d 694, 697 (Tex. Crim. App. 2009); see also TEX.

CODE CRIM. PROC. art. 1.14(a) (“The defendant in a criminal prosecution for any

offense may waive any rights secured him by law . . . .”). “[A] defendant may

knowingly and intelligently waive his entire appeal as a part of a plea, even when

sentencing is not agreed upon, where consideration is given by the State for that

waiver.” Ex parte Broadway, 301 S.W.3d at 699; see Jones v. State, 488 S.W.3d
2
801, 807 (Tex. Crim. App. 2016) (concluding that defendant waived right to appeal

in exchange for State’s abandonment of enhancement pursuant to plea agreement

without agreement as to punishment). Here, the record reflects that the State gave

consideration by dismissing a separate charge against appellant in exchange for

appellant’s guilty plea and waiver of his right to appeal. Because the trial court’s

certification that appellant waived his right of appeal is supported by the record and

the trial court has not given permission to appeal, appellant has no right of appeal.

Dears, 154 S.W.3d at 613.

      Accordingly, we grant the State’s motion to dismiss and dismiss this appeal

for want of jurisdiction. See TEX. R. APP. P. 43.2(f). We dismiss any other pending

motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3